


Exhibit 10.53

 

AMENDMENT NUMBER THREE TO CREDIT AGREEMENT

 

THIS AMENDMENT NUMBER THREE TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 26, 2016 is entered into by and among, on the one hand, the several
banks and other financial institutions and lenders from time to time party
hereto (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and,
collectively, as the “Lenders”), and CITY NATIONAL BANK, a national banking
association, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and, on the other
hand, ACRC LENDER LLC, a Delaware limited liability company (the “Borrower”),
and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of March 12, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to make certain amendments to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Defined Terms.  All initially capitalized terms used herein and
not otherwise defined herein (including the preamble and recitals hereof) shall
have the meanings ascribed thereto in the Credit Agreement.

 

2.             Amendments to the Credit Agreement.

 

(a)           Section 3.3 of the Credit Agreement is hereby amended and modified
by amending and restating Section 3.3 as follows:

 

“3.3                Maturity Date.  This Agreement shall continue in full force
and effect for a term ending on the earlier of (the “Initial Maturity Date”):
(a) March 11, 2017, and (b) such earlier date on which the Loans shall become
due and payable in accordance with the terms of this Agreement and the other
Loan Documents; provided, however, that to the extent no Event of Default or
Unmatured Event of Default has occurred and is continuing at any time on or
after December 31, 2016, Borrower shall have the option at any time prior to the
Initial Maturity Date (the “Second One Year Extension Option”) to extend the
term of this Agreement for a one (1) year period beyond the Initial Maturity
Date (the “Extended Maturity Date”) to March 10, 2018, so long as Borrower
(i) pays any and all fees that are required to be paid in connection therewith
pursuant to the terms of the Fee Letter, and (ii) provides written notice to
Agent of the exercise by Borrower of the Second One Year Extension Option.”

 

3.             Conditions Precedent to Amendment. The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of the
Amendment (such date being the “Third Amendment Effective Date”):

 

1

--------------------------------------------------------------------------------


 

(a)           Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.

 

(b)           Agent shall have received the reaffirmation and consent of
Guarantor attached hereto as Exhibit A, duly executed and delivered by an
authorized officer of Guarantor.

 

(c)           After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality in the text thereof) on and as of
the date hereof as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date).

 

(d)           No litigation, inquiry, other action or proceeding (governmental
or otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably be
expected to have: (i) a material adverse effect on Borrower’s ability to repay
the Loans or (ii) a Material Adverse Effect on Borrower.

 

(e)           After giving effect to this Amendment, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing or shall result
from the consummation of the transactions contemplated herein.

 

(f)            Agent shall have received, in immediately available funds, the
Third Amendment Fee referred to in Section 7 hereof.

 

(g)           All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

4.             Representations and Warranties.  Borrower hereby represents and
warrants to Agent and the Lenders as follows:

 

(a)           It a duly organized and validly existing limited liability company
in good standing under the law of the State of Delaware and is duly qualified to
conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect on Borrower.

 

(b)           It has all requisite limited liability company power to execute
and deliver this Agreement and the other Loan Documents to which it is a party,
and to borrow the sums provided for in this Agreement.  Borrower has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.  The execution, delivery, and performance of this
Amendment and the other Loan Documents have been duly authorized by Borrower and
all necessary limited liability company action in respect thereof has been
taken, and the execution, delivery, and performance thereof do not require any
consent or approval of any other Person that has not been obtained (except for
such consents or approvals as could not reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole).

 

(c)           The execution, delivery, and performance by Borrower of this
Amendment and the other Loan Documents to which it is a party, do not and will
not: (i) violate (A) any provision of any

 

2

--------------------------------------------------------------------------------


 

federal (including the Exchange Act), state, or local law, rule, or regulation
(including Regulations T, U, and X of the Federal Reserve Board) binding on any
Loan Party, (B) any order of any domestic Governmental Authority, court,
arbitration board, or tribunal binding on any Loan Party, or (C) the Governing
Documents of any Loan Party, or (ii) contravene any provisions of, result in a
breach of, constitute (with the giving of notice or the lapse of time) a default
under, or result in the creation of any Lien (other than a Permitted Lien) upon
any of the Assets of any Loan Party pursuant to, any Contractual Obligation of
any Loan Party, or (iii) require termination of any Contractual Obligation of
any Loan Party, or (iv) constitute a tortious interference with any Contractual
Obligation of any Loan Party, in each case, except as could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

(d)   Other than such as may have previously been obtained, filed, or given, as
applicable, no consent, license, permit, approval, or authorization of,
exemption by, notice to, report to or registration, filing, or declaration with,
any Governmental Authority is required in connection with the execution,
delivery, and performance by the Loan Parties of this Amendment or the Loan
Documents to which they are a party, in each case, except as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

(e)   This Amendment and the other Loan Documents to which Borrower is a party,
when executed and delivered by Borrower, will constitute the legal, valid, and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms except as the enforceability hereof or thereof may be affected by:
(i) bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) equitable
principles of general applicability (whether considered in a proceeding in
equity or law).

 

(f)    No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably
could be expected to have: (i) a material adverse effect on Borrower’s ability
to repay the Loans or (ii) a Material Adverse Effect on Borrower.

 

(g)           No Event of Default or Unmatured Event of Default has occurred and
is continuing as of the date of the effectiveness of this Amendment.

 

(h)           No event or development has occurred as of the date of the
effectiveness of this Amendment which could reasonably be expected to result in
a Material Adverse Effect with respect to any Loan Party.

 

(i)            The representations and warranties set forth in this Amendment,
in the Credit Agreement, as amended by this Amendment and after giving effect to
this Amendment, and the other Loan Documents to which Borrower is a party are
true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

 

(j)            This Amendment has been entered into without force or duress, of
the free will of Borrower, and the decision of Borrower to enter into this
Amendment is a fully informed decision and Borrower is aware of all legal and
other ramifications of each such decision.

 

(k)           It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of

 

3

--------------------------------------------------------------------------------


 

this Amendment, has read this Amendment in full and final form, and has been
advised by its counsel of its rights and obligations hereunder.

 

5.             GOVERNING LAW; JURISDICTION AND VENUE; WAIVER OF TRIAL BY JURY. 
THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW,
JURISDICTION AND VENUE, AND WAIVER OF TRIAL BY JURY SET FORTH IN SECTIONS 11.6 —
11.8 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.

 

6.             Counterpart Execution.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment.

 

7.             Amendment Fee. Pursuant to the Fee Letter, on or before the Third
Amendment Effective Date, Borrower shall pay to Agent the One Year Extension Fee
(as such term is defined in the Fee Letter) in an amount equal to 0.25% times
the Maximum Revolver Amount (“Third Amendment Fee”) in immediately available
funds, which Third Amendment Fee shall be fully earned and non-refundable on the
Third Amendment Effective Date.

 

8.             Effect on Loan Documents.

 

(a)           The Credit Agreement, as amended hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects. 
The execution, delivery, and performance of this Amendment shall not operate,
except as expressly set forth herein, as a modification or waiver of any right,
power, or remedy of Agent or any Lender under the Credit Agreement or any other
Loan Document.  Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect.  The modifications set forth herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall neither excuse any future
non-compliance with the Loan Documents nor operate as a waiver of any Event of
Default or Unmatured Event of Default, shall not operate as a consent to any
waiver, consent or further amendment or other matter under the Loan Documents,
and shall not be construed as an indication that any future waiver or amendment
of covenants or any other provision of the Credit Agreement will be agreed to,
it being understood that the granting or denying of any waiver or amendment
which may hereafter be requested by Borrower remains in the sole and absolute
discretion of Agent and the Lenders.  To the extent that any terms or provisions
of this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.

 

(b)           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

4

--------------------------------------------------------------------------------


 

(c)           To the extent that any of the terms and conditions in any of the
Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

(d)           This Amendment is a Loan Document.

 

(e)           The rules of construction set forth in Section 1.2 of the Credit
Agreement are incorporated herein by this reference, mutatis mutandis.

 

9.             Entire Agreement.  This Amendment, and the terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

10.          Integration.  This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

11.          Reaffirmation of Obligations.  Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party.  Borrower hereby
further ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted, pursuant to and in connection
with the Security Agreement or any other Loan Document to Agent, on behalf and
for the benefit of each member of the Lender Group, as collateral security for
the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such liens and security interests, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof. 
Borrower hereby further does grant to Agent, a security interest in the
Collateral (as defined in the Security Agreement) in order to secure all of its
present and future Obligations.

 

12.          Ratification.  Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the Loan
Documents to which it is a party effective as of the date hereof and as amended
hereby.

 

13.          Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

ACRC LENDER LLC,

 

a Delaware limited liability company, as Borrower

 

 

 

 

 

By:

/s/ Anton Feingold

 

 

Name: Anton Feingold

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK,

 

a national banking association,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/ Brandon L. Feitelson

 

 

Name: Brandon L. Feitelson

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

Reference is hereby made to that certain AMENDMENT NUMBER THREE TO CREDIT
AGREEMENT, dated as of February 26, 2016 (the “Amendment”), by and among on the
one hand, the lenders from time to time party thereto (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and CITY NATIONAL BANK, a national banking association, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and, on the other hand, ACRC
LENDER LLC, a Delaware limited liability company (“Borrower”).  All capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in that certain Credit Agreement dated as of March 12, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, Agent, and Lenders.  The undersigned
Guarantor hereby (a) represents and warrants to Agent that the execution,
delivery, and performance of this Reaffirmation and Consent have been duly
authorized by Guarantor and all necessary corporate action in respect thereof
has been taken, and the execution, delivery, and performance of this
Reaffirmation and Consent does not require any consent or approval of any other
Person that has not been obtained (except for such consents or approvals as
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole); (b) consents to the amendment of the Credit
Agreement as set forth in the Amendment; (c) acknowledges and reaffirms its
obligations owing to the Agent and the Lenders under any Loan Documents to which
it is a party; (d) restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and other Loan Documents to which it
is a party effective as of the date of the Amendment; (e) confirms that all Debt
of the Guarantor evidenced by the Loan Documents to which it is a party is
unconditionally owing by it to Agent and the Lenders, without offset, defense,
withholding, counterclaim or deduction of any kind, nature or description
whatsoever; and (f) agrees that each of the Loan Documents to which it is a
party is and shall remain in full force and effect.

 

Although the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, the undersigned understands that neither
Agent nor any Lender has any obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments, and
nothing herein shall create such a duty.

 

Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Reaffirmation
and Consent.  Any party delivering an executed counterpart of this Reaffirmation
and Consent by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Reaffirmation and Consent
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.

 

The validity of this Reaffirmation and Consent, its construction, interpretation
and enforcement, and the rights of the parties hereunder, shall be determined
under, governed by, and construed in accordance with the law of the State of New
York.

 

[signature pages follow]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Reaffirmation and Consent to
be executed as of the date of the Amendment.

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION,

 

a Maryland corporation

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER THREE TO CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------
